DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection. 
Claims 1-19 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the calibration target including elongate light modulating bars that are disposed at two different orientations including a Y-bar aligned with a Y-axis and an X-bar aligned with an X-axis, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 1 depicts the plurality of projection modules (9A, 9B) but labels them as light engines. The light engine is 8.  See Specification paragraph [0024] and Claim . Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Specification paragraph [0021] recites “In additional”. This should be either “In addition” or “Additionally”. 
Specification paragraph [0049] recites “According to Fig. 76”. However, there is no figure 76. The character 76 refers to a process step and not a figure. This should be “According to 76”. 
Appropriate correction is required.

Claim Objections
Claim 2 is objected to for minor informality. Claim 1 recites “stored first information”, with dependent Claim 2 reciting just “stored information” without the “first” descriptor. As a matter of consistent term usage, Claim 2 should also recite “stored first information”. 
Claim 12 is objected to
Claim 7 is objected to for minor informality. Claims 1, 3, and 6 each recite “stored first information”, “stored second information”, and “stored third information”, respectively, with Claim 7 reciting just “fourth information”. As a matter of consistent term usage, Claim 7 should recite “stored fourth information”.
Claim 17 is objected to for minor informality. Claims 13 and 16 each recite “stored second information” and “stored third information”, respectively, with Claim 17 reciting just “fourth information”. As a matter of consistent term usage, Claim 17 should recite “stored fourth information”.
The Examiner notes, Claim 1 recites “store first information indicative of the measured intensity versus column axial position; and analyze the stored first information”, while corresponding method Claim 11 recites “storing first information indicative of the measured intensity versus a column position; and analyzing the measured intensity versus column position” rather than “analyzing the stored first information”. This unexpected change in pattern is not objected to; merely brought to the Applicant’s attention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Controller (read: means for operating, storing, analyzing); Claims 1, 3, 6, 7; corresponding structure found in specification paragraph [0026] and is described as including a processor coupled to an information storage device which includes a non-transitory computer readable storage medium that stores software instructions, and in response to execution by the processor, the software instructions operate and monitor the light engine, the sensor, and other portions of system.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected
Claim 1 line 17 recites “the first temporal sequence of columns”. There is insufficient antecedent basis for this limitation in the claim. The Examiner notes earlier in the claim “a first sequence of columns” is recited. Are the first temporal sequence and the first sequence the same sequence or different ones? For the sake of examination, the Examiner will examine the claim as if it recited “the first sequence of columns”. Claims 2-10 are indefinite as depending from an indefinite base claim.
Claim 3 line 7 recites “the second temporal sequence of columns”. There is insufficient antecedent basis for this limitation in the claim. The Examiner notes earlier in the claim “a second sequence of columns” is recited. Are the first temporal sequence and the first sequence the same sequence or different ones? For the sake of examination, the Examiner will examine the claim as if it recited “the second sequence of columns”. Claims 4-5 are indefinite as depending from an indefinite base claim.
Claim 11 lines 16-21 recites measuring an intensity of light, then storing first information indicative of the measured intensity versus a column position. It is unclear from where the column position information comes. Is it also measured by the sensor? Is it calculated? Then the intensity versus column position is analyzed. Again, the claim is unclear. Is this analyzed intensity directly from the sensor or from storage? Why is storing the information even recited if it does not get recited as being used? Why is first information recited if there is no further recitation of analyzing it? What apparatus is doing the storing and the analyzing? Therefore, the claim is indefinite. Dependent Claims 12-19 are indefinite as depending from an indefinite base claim.
Claim 13 line 4 recites “the second temporal sequence of columns”. There is insufficient antecedent basis for this limitation in the claim. The Examiner notes earlier in the claim “a second sequence of columns” is recited. Are the first temporal sequence and the first sequence the same sequence or different ones? For the sake of examination, the Examiner will examine the claim as if it recited “the second sequence of columns”. Claims 14-15 are indefinite as depending from an indefinite base claim.
Claims 16, 17, and 19 each recite “The method of claim 1 further comprising”. However, while Claims 16, 17, and 19 are written as claims reciting method steps, Claim 1 is an apparatus claim. Thus, 

Allowable Subject Matter
Claims 1-19 are indicated as having allowable subject matter.
A close prior art reference here made of record Cooper (US 2019/0091934 A1) discloses a three-dimensional printing system (2) includes a plurality of light engines (projection modules, 4), an alignment article (calibration target), a camera, and a controller (Abstract; [0021]; Fig. 1). The printing system includes a resin vessel (8) containing a photocurable resin (10), the lower bound of the resin is defined by a transparent sheet (12), and the resin vessel is supported on a support plate (14) attached to a machine base (not shown) ([0024]). The light engines are positioned below the support plate and project pixelated light (16) up to the composite build plane (6) ([0025]). In calibration mode, the resin vessel has been removed from the support plate and replaced with an alignment article (substrate, 40) including a calibration surface (42) that bears an alignment calibration image (calibration target, 44) ([0030]). Disposed in facing relation with the calibration surface is a camera configured to capture the alignment calibration image (44) and light that the alignment calibration target reflects ([0032]). The controller is configured to operate the light engines to selectively illuminate the calibration target and to receive captured imaged from the camera ([0034]). The calibration target is a dark field image having dark areas (50) with and array of reflective targets (52) which may be white crosses ([0035]), thus elongate light modulating bars that are disposed at two different orientations including a Y-bar aligned with a Y-axis and an X-bar aligned with an X-axis. The projection modules are activated in a pixelated sequence to generate a sequence of reflecting light spots on the targets of the calibration target, and the camera captures (stores) images of the reflected light spots ([0050]).
Cooper does not disclose a controller configured to operate a radiation sensor to measure an intensity of light from the target during the first sequence; store first information indicative of the measured intensity versus column axial position; and analyze the stored first information to align the first projection module to the calibration target along the X-axis, and Cooper does not disclose operating a radiation sensor to measure an intensity of light from the target during the first sequence; storing first information 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743